Citation Nr: 0332681	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  00-08 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for arthritis of the neck.

2.  Entitlement to service connection for ischemic heart 
disease.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from July 1943 to 
December 1945 and was a German Prisoner of War from July 1944 
to April 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Nashville, Tennessee.  The veteran, his spouse, and his 
representative appeared before the undersigned Member of the 
Board at a hearing at the RO in August 2002.

In a December 2002 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for arthritis 
of the neck, denied service connection for heart disease, and 
denied an increased rating for PTSD.

Pursuant to a joint motion by the appellant and Secretary of 
VA, the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veteran's Appeals, 
hereinafter referred to as the Court) vacated the Board's 
December 2002 decision and remanded this matter to the Board.

The claims file contains evidence that suggests that the 
veteran may be entitled to a total disability rating for 
compensation purposes based on individual unemployability due 
to his service-connected disabilities (TDIU), as a physician 
indicated in a noted dated in June 2002 that the veteran was 
unemployable due to his PTSD.  The veteran's inferred claim 
of entitlement to TDIU is referred to the RO for appropriate 
action, including consideration based on schedular 
considerations and consideration of referral of the claim to 
the Director, VA Compensation and Pension Service, for 
extraschedular consideration.


REMAND

The veteran was hospitalized at a VA medical center from late 
July to mid-August 2000 for treatment of PTSD and major 
depressive disorder.  He was last afforded a VA 
neuropsychiatric examination for compensation and pension 
purposes in August 2000, although he has been followed as an 
outpatient at the VA medical center at Nashville, Tennessee 
since that time.  

The file contains evidence that the veteran's disability from 
PTSD has worsened.  In a reported dated in June 2002, a VA 
physician noted an impression of PTSD of increasing severity 
with significant increase in symptoms such as nightmares, 
intrusive memories and depression.  Objective findings 
included depressed mood, tense affect, and a history of 
suicidal ideation with no current intentions or plans.  The 
examiner commented that the veteran's illness from PTSD had 
progressed in the past years to a point where he was totally 
and permanently disabled as well as unemployable.

Fulfillment of the VA's statutory duty to assist the veteran 
includes the conduct of a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disabilities will be a fully informed one.  See Green 
v. Derwinsky, 1 Vet. App. 121 (1991).

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).

In October 2003, the veteran submitted evidence in the form 
of a written statement directly to the Board.  A letter from 
the Board dated in September 2003 had advised him that if he 
decided to submit evidence directly to the Board and did not 
waive consideration of such evidence by his agency of 
original jurisdiction (AOJ), the Board would remand his 
appeal to the AOJ for review.  Although the veteran was 
provided a form to waive AOJ consideration of the evidence he 
submitted, he did not check the paragraph authorizing waiver 
of AOJ consideration of his evidence/argument.  Such evidence 
must be referred to the RO.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed 
Cir. 2003).  The RO should consider this and other relevant 
evidence when re-adjudicating the claim.  

In the correspondence received from the veteran directly to 
the Board, the veteran has requested VA to obtain VA hospital 
records, as he was hospitalized in September 2003 for testing 
of a heart disorder.  These records must be obtained 
associated with the record.

Finally, the Court has found that the Board has failed to 
ensure that VA has satisfied the notice requirement of 
38 U.S.C. § 5103 by failing to adequately advise the veteran 
of what specific evidence was necessary to substantiate his 
claims, and failing to inform the claimant regarding what 
evidence VA will seek to obtain and what evidence the veteran 
is to provide.

Accordingly, this matter is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD, a 
heart disorder, and/or osteoarthritis 
involving his cervical spine since May 
1998.  The RO should take all necessary 
steps to obtain any pertinent records 
that are not currently part of the claims 
folder and associate them with the claims 
folder.  

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The RO should ensure that VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, and any other 
applicable legal precedent.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his disability from PTSD.  The 
claims file must be made available to and 
reviewed by the examiner.  In particular 
the examiner should address the June 2002 
notation to the effect that the veteran 
is totally and permanently disabled and 
unemployable due to his PTSD.  The 
examiner should provide a full 
explanation of the rationale that is the 
basis of the conclusions expressed.

4.  The veteran should also be afforded a 
VA examination to determine the nature 
and etiology of the veteran's disability 
from heart disease.  The examiner should 
state the current diagnoses of any 
disability(ies) identified.  The examiner 
should express an opinion whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's disability, if any, from 
heart disease was incurred during the 
veteran's active duty service, or became 
manifest within one year of his 
separation from service, or is related to 
his POW status, or is related to or 
aggravated by a service-connected 
disability.  If the examiner concludes 
that the disability from heart disease 
was not incurred in or otherwise related 
to his service or any service-connected 
disability, the examiner should reconcile 
such conclusion with the statement 
contained in an August 2000 treatment 
note suggesting that the veteran's 
ischemic heart disease is related to his 
having been a POW during which time he 
had nutritional deficiencies.  The 
examiner should provide a full 
explanation of the rationale that is the 
basis of the conclusions expressed. The 
claims file must be made available to and 
reviewed by the examiner.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims now 
before the Board on appeal.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




